Citation Nr: 1105890	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to an initial rating higher than 10 percent for a 
dislocated patella of the left knee, status post surgery.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to November 1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado 
that denied the benefits sought on appeal.  

The issue of entitlement to an increased rating for a left knee 
disability is addressed in the REMAND portion of the decision 
below.



FINDING OF FACT

A bilateral ankle disorder was first manifested many years after 
separation from service and is not shown to be causally or 
etiologically related to service.  



CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated 
during active service, nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.3043.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Veteran essentially contends that he sustained an injury to 
his ankles during service and should be granted service 
connection.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  When an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such 
credible, consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  The provision does not establish a 
presumption of service connection.  It eases a combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current disability 
or nexus to service; both of these inquiries generally require 
competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Service medical records reflect in May 1974, the Veteran 
complained of pain in both heels that had been present for one 
week.  The pain was felt when applying weight.  There was no 
known trauma to the heels.  There was no swelling or 
discoloration.  There was some tenderness.  X-ray examination was 
negative for any abnormalities.  The impression was bilateral 
stress fracture.  He was prescribed a gel cast to be worn on both 
ankles and crutches.  A November 1979 record reflects that the 
Veteran elected not to undergo a separation examination and 
stated that there was no change in his physical health.  

In this case, although there is evidence that the Veteran was 
diagnosed with stress fractures in service, there is no evidence 
of any follow-up examination for a continuing ankle disability, 
and the Veteran did not complain of stress fractures on 
separation from service.  Accordingly, the Board finds that a 
chronic ankle condition did not manifest during service.  38 
C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after discharge 
is required to support the Veteran's claim for service connection 
of a bilateral ankle disability.  38 C.F.R. § 3.303(b).

The first post-service treatment records evidencing an ankle 
disability are dated in July 2003 and show an X-ray examination 
of the ankles.  The purpose of the X-ray was due to complaints of 
ankle pain following trauma.  Radiologic findings showed that the 
soft tissues of both the right and left ankles was mildly 
swollen, with no fracture or dislocation.

In June 2003, the Veteran's treating physician stated that the 
Veteran had chronic heel and foot pain which the Veteran related 
to old fractures and injuries that had occurred while he was in 
the military.  

On August 2006 VA examination, the Veteran reported that while in 
boot camp, both of his feet were casted for a period of six weeks 
following a stress fracture to both heels.  He reported that he 
had also received physical therapy for his ankles after advanced 
basic training.  He reported that upon separation from service, 
he did not have any further symptoms related to his feet or 
ankles.  However, in the past fifteen years, he had noticed a 
gradual onset of pain in both feet at the ankle and heel area.  
His physician had given him pain medication and he wore foot 
inserts and special boots to ease the pain.  Physical examination 
revealed that he had high arches, bilaterally, with a pes cavus 
type foot.  He had a small callous on the right metatarsal head.  
X-ray examination was unremarkable for age.  The impression was 
calcaneal stress fractures bilaterally with decreased 
dorsiflexion of both ankles, bilaterally.  

In a December 2006 addendum, the same VA examiner reviewed the 
Veteran's claims file once again, including the service medical 
records, and concluded that it was less likely than not that the 
Veteran's current ankle disabilities were related to his service.  
In so determining, the examiner explained that the Veteran's in-
service stress fractures had been treated appropriately with no 
mention of any further pain or residual for the remainder of 
service or on discharge.  Further, there was a lack of any 
medical evidence to document interim pain or a diagnosis of any 
ankle condition for at least seventeen years following separation 
from service.   Because the current X-ray reports related to the 
ankle disabilities were unremarkable for age, and there was no 
evidence of a continuity of ankle problems as shown by the claims 
file and as reported by the Veteran on examination, it was 
unlikely the current disability was related to service.

In June 2007, the Veteran's private physician submitted a 
statement that while the Veteran was in service, he jumped out of 
a helicopter and suffered bilateral ankle fractures that had 
since healed.  The Veteran believed that his chronic foot and 
ankle pain was related to those old injuries.  The physician 
reviewed that Veteran's current X-ray reports which showed an 
osteophyte on the distal fibula on the left related to old trauma 
and an osteophyte on the plantar side of the right cuboid that 
was related to old trauma.  The physician stated that those 
findings could indeed support the Veteran's allegation that the 
old injuries were related to his current foot and ankle pain.  

The accompanying X-ray examination showed that on the left ankle, 
there was evidence of fracture of the distal fibula, left ankle, 
that was an old finding, and a normal right ankle. 

At his April 2010 BVA hearing, the Veteran stated that while in 
service, he had gone to sick bay several times for continuing 
ankle problems.  He stated that he now daily ankle pain that he 
believed was related to the in-service stress fractures.

An evaluation of the probative value of medical evidence is based 
on the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board is inclined to place higher probative 
weight on the April 2007 VA examiner's opinion that the Veteran's 
current bilateral ankle disability was less likely than not 
related to his in-service stress fractures, rather than on the 
June 2007 private opinion that the Veteran's current ankle 
disabilities were related to an old injury sustained following a 
helicopter jump while in service.  For one, the service medical 
records do not reflect that the Veteran incurred fractures 
following a helicopter jump.  To the contrary, the records 
reflect that there was no history of trauma to the ankles and X-
ray examination was negative for an ankle injury on either the 
right or the left foot.  The Board is not bound to accept medical 
opinions that are based on history supplied by the Veteran, where 
that history is unsupported by the medical evidence or based upon 
an inaccurate factual background, as the positive opinion appears 
to have been in this case.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460- 61 (1993).  

In that regard, the April 2007 VA examiner reviewed the service 
medical records and stated that the Veteran was treated 
appropriately at the time of the 1974 stress fractures and that 
there was no evidence of any residual disability.  The VA 
examiner found it to be highly significant that there was no 
evidence of any continuity of symptomatology of any ankle 
problems or treatment for many years following separation from 
service, indicating that the current ankle disabilities were not 
related to his service.  The examiner felt that the X-ray 
examinations further supported his conclusion, as there was no 
evidence of abnormality for his age and the in-service X-rays 
were normal.  That the private physician found evidence of old 
trauma on the left distal fibula and the plantar side of the 
right cuboid is of limited probative value to the Board as the 
physician did not explain how those findings related the 
Veteran's current ankle disabilities to his stress fractures in 
service.  Though there were findings suggestive of old trauma, 
the examiner did not explain how those findings were linked to 
the stress fractures found in service.  Accordingly, because the 
April 2007 VA examiner's opinion is supported by adequate 
rationale and comports with the regard, whereas the June 2007 
private opinion is contrary to the record and is also speculative 
in nature, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim for service connection for 
bilateral ankle disabilities.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of 
record shows that the Veteran has a diagnosis of a bilateral 
ankle disability.  However, the probative evidence of record 
demonstrates that the Veteran's bilateral ankle disability is not 
related to his service.  Because the bilateral ankle disability 
has been determined to be unrelated to his active service, 
service connection is not warranted.

In statements in support of his claim, the Veteran asserted that 
he is entitled to service connection for a bilateral ankle 
disability.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a disability 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

However, stress fractures and ankle fractures, as contrasted with 
symptoms of pain and discomfort, are not subject to lay 
diagnosis.  The Veteran is competent to report that he has been 
told of a diagnosis of stress fractures, but, as noted, he is not 
competent to provide a medical opinion regarding the etiology.  
While the Veteran purports that his symptoms during service 
support the current diagnosis by a medical professional, his 
statements alone are not competent to provide the medical nexus.  
Thus, the Veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The weight of the medical evidence demonstrates that the 
Veteran's bilateral ankle disability first manifested many years 
after service and was not caused by any incident of service.  The 
Board concludes that the bilateral ankle disability was not 
incurred in or aggravated by service.  As the preponderance of 
the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ankle disorder is denied.


REMAND

Additional development is necessary prior to further disposition 
of the claim for increased rating for a left knee disability. 

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's August VA 
examination is not necessarily stale, the Veteran has indicated 
that his left knee disability has worsened.  At his April 2010 
BVA hearing, he reported that he could not place any weight on 
his left knee due to pain, and that he wore a knee brace when 
walking on uneven surfaces in order to prevent his left knee 
giving way or locking.  Because there may have been a significant 
change in the Veteran's conditions, a new examination is in 
order.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his left 
knee since August 2006 and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records.  

2.  The Veteran should be afforded an 
examination of his left knee to ascertain 
the severity and manifestations of his 
service-connected disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's left knee 
disability in detail.  In addition the 
examiner should specifically address the 
following:

a) Identify all orthopedic 
pathology related to the 
Veteran's left knee.

b) Discuss whether the Veteran 
has additional functional loss 
from his left knee disability, 
and describe any pain, weakened 
movement, excess movement, excess 
fatigability, or incoordination 
resulting from that service-
connected left knee, as discussed 
in 38 C.F.R. §§ 4.40, 4.45 
(2010), and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

c) State whether any ankylosis 
(favorable or unfavorable) is 
present.

d) Specify whether the Veteran's 
left knee disability is 
manifested by genu recurvatum 
(acquired, traumatic, with 
weakness and insecurity in 
weight-bearing objectively 
demonstrated), or by malunion of 
the tibia or fibula, or nonunion 
of those bones, with loose 
motion, requiring a brace.

e) State whether left knee shows 
recurrent subluxation or lateral 
instability, and whether any such 
subluxation or lateral 
instability is slight, moderate, 
or severe.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


